     Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 1 of 12 PageID #: 582



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00250-3

Gary Conn



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Sever, [ECF No. 73], filed by Defendant

Gary Conn. The Government has responded, [ECF No. 77], and the Motion is now

ripe for adjudication. The Motion is DENIED for the reasons that follow.

     I.      Background
          On October 1, 2019, a federal grand jury charged Defendants James Pinson,

Tammy Newsome, and Gary Conn with nine counts of wire and mail fraud in

connection with a scheme to defraud Toyota Motor Sales, U.S.A. See Indictment [ECF

No. 1] ¶¶ 67, 69. Defendant Newsome was also charged with one count of aggravated

identity theft. See id. ¶ 71. On September 4, 2019, the federal grand jury charged

Defendants Frank Russo and Kevin Fluharty separately for their alleged role in the

same scheme. See United States v. Russo, No. 2:19-cr-222, [ECF No. 5] (Sep. 5, 2019).

On February 27, 2020, Stanley Clark pleaded guilty to a charge in an information for

his role in the same scheme. See United States v. Stanley Clark, No. 2:20-cr-00028,

[ECF No. 12] (Feb. 27, 2020). On March 3, 2020, a federal grand jury returned a
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 2 of 12 PageID #: 583



Superseding Indictment against James Pinson, Tammy Newsome, and Gary Conn.

The Superseding Indictment charges all three Defendants with the following: wire

fraud in violation of 18 U.S.C. § 1343 (Counts One–Three); mail fraud in violation of

18 U.S.C. § 1341 (Counts Four–Nine); and aggravated identity theft in violation of 18

U.S.C. § 1028(a)(1) (Count Ten). Superseding Indictment [ECF No. 82] ¶¶ 66–79. The

Superseding Indictment also charges Defendant Pinson with two counts of money

laundering conspiracy in violation of 18 U.S.C. § 1956(h) (Counts Eleven and Twelve)

and charges Defendant Conn with one count of money laundering conspiracy in

violation of 18 U.S.C. § 1956(h) (Count Twelve).

      a. Factual allegations

      The Superseding Indictment alleges the following. In 2008, Toyota began a

Customer Support Program (the “CSP”) to repurchase or repair a certain model of

Toyota Tacoma trucks that exhibited rust perforation on the vehicle’s frame. Id. at ¶

4. “If an individual customer owned the truck, Toyota repurchased it at 150% of the

Kelley Blue Book Suggested Retail Value of an ‘excellent’ condition truck, regardless

of its actual condition. In contrast, if a dealership owned the truck, Toyota would only

reimburse the dealership’s actual cost of purchasing the truck.” Id. at ¶ 6. “Toyota

hired Impartial Services Group (“ISG”) to administer the Customer Support

Program.” Id. at ¶ 8.

      Defendant Pinson owned a Kentucky car dealership called Big Blue Motor

Sales (“Big Blue Motors”). Id. ¶¶ 9–11. Defendant Conn was the dealership’s sales

manager and Defendant Newsome was an employee of the dealership. Id. According



                                           2
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 3 of 12 PageID #: 584



to the Superseding Indictment, between 2013 and 2015, Pinson, Conn, and Newsome,

along with others charged and uncharged, allegedly engaged in a fraudulent scheme

with the following general steps:

      1. Defendants caused Big Blue Motors to buy hundreds of Toyota Tacomas at

         wholesale prices.

      2. Defendants Pinson and Conn obtained copies of unwitting individuals’

         driver’s licenses.

      3. Next, Defendants Newsome and Pinson fraudulently titled the Tacomas in

         the names of “false owners”—acquaintances or unwitting customers of Big

         Blue Motors. These false owners typically never possessed or even saw the

         Tacomas they purportedly owned. In at least one case, Defendant Newsome

         stole the identity of a Big Blue Motors customer and used the identity to

         fraudulently title a truck. To complete the fraudulent title and registration

         applications, Defendant Newsome provided false or fraudulent West

         Virginia addresses and insurance information. Defendant Newsome also

         forged the false owner’s signatures.

      4. Defendants Pinson or Newsome bribed Frank Russo, a service manager

         from a Toyota dealership in St. Albans, West Virginia, who was responsible

         for inspecting the Tacomas for qualification under the CSP for Tacomas

         with excessive frame rust, to submit information to Toyota via ISG.

         Defendants Pinson or Newsome also bribed Stanley Clark, an ISG

         representative, for his participation in the scheme. Clark, in turn, bribed a



                                         3
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 4 of 12 PageID #: 585



            notary, Kevin Fluharty, who forged and notarized the signatures of false

            owners on documents.

         5. Defendants Pinson and Newsome then falsely represented to Toyota that

            the false owners actually owned the Tacomas and thereby induced Toyota

            to repurchase the Tacomas at 150% of Kelley Blue Book Value under the

            Toyota CSP.

         6. Defendants caused thousands of documents to be forged and falsely

            notarized, and then submitted them to Toyota via ISG. Defendants

            fraudulently induced Toyota to repurchase 350 trucks during the 2013 to

            2015 period.

         7. Defendants Pinson or Newsome then forged the false owners’ signatures on

            checks issued to the false owners and deposited the money in Big Blue

            Motors’ bank account.

See id. ¶¶ 1–32. The Superseding Indictment alleges three specific instances of

Defendants’ scheme to defraud. Id. at ¶¶ 32–65.

   II.      Legal Standard
         Rule 8(a) states that two or more defendants may be charged in the same

indictment or information if “they are alleged to have participated in the same act or

transaction, or in the same series of acts or transactions, constituting an offense or

offenses.” Fed. R. Crim. P. 8(a). “There is a preference in the federal system for joint

trials of defendants who are indicted together.” Zafiro v. United States, 506 U.S. 534,

537 (1993). Joint trials “play a vital role in the criminal justice system.” Id. “Joinder

is particularly favored in conspiracy cases.” United States v. Montgomery, 262 F.3d

                                           4
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 5 of 12 PageID #: 586



233, 244 n. 5 (4th Cir. 2001). But “[i]f the joinder of ... defendants in an indictment ...

appears to prejudice a defendant or the government, the court may ... sever the

defendants’ trials.” Fed. R. Crim. P. 14(a). The party seeking severance “has the

burden of demonstrating a strong showing of prejudice.” United States v. Goldman,

750 F.2d 1221, 1225 (4th Cir. 1984).

      “It is well settled that defendants are not entitled to severance merely because

they may have a better chance of acquittal in separate trials.” Zafiro, 506 U.S. at 540

(1993). Furthermore, showing prejudice does not guarantee severance. Id. In Zafiro,

the Supreme Court reasoned that, “[w]hen the risk of prejudice is high, a district

court is more likely to determine that separate trials are necessary, but, as we

indicated in Richardson v. Marsh, less drastic measures, such as limiting

instructions, often will suffice to cure any risk of prejudice.” See id. (citing 481 U.S.

200, 211 (U.S. 1987)).

   III.    Discussion

      Defendant Conn makes three arguments in support of his Motion to Sever.

First, he argues that trying the cases in the same proceeding will deny him the right

to the exculpatory testimony of Co-Defendant, James Pinson. See Def.’s Mot. and

Mem. in Supp. of Mot. to Sever [ECF No. 73] 1. Second, he argues that trying the

cases in the same proceeding will deny him his right to cross-examination regarding

certain recorded statements of Co-Defendant Pinson. Id. Third, he argues that trying

the cases in the same proceeding will unfairly prejudice him by the admission of




                                            5
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 6 of 12 PageID #: 587



voluminous alleged evidence of his Co-Defendants’ purported wrongdoing, which

Defendant Conn was not involved in. Id. I will address each argument in turn.

      a. Potential exculpatory testimony of Co-Defendant Pinson

      “A defendant might suffer prejudice if essential exculpatory evidence that

would be available to a defendant tried alone were unavailable in a joint trial.” Zafiro,

506 U.S. at 539. To prevail on a motion to sever, based on the asserted need for a co-

defendant’s testimony, the moving defendant bears the burden of establishing all four

of the following factors:

             (1) a bona fide need for the testimony of his co-defendant;
             (2) the likelihood that the co-defendant would testify at a
             second trial and waive his Fifth Amendment privilege; (3)
             the substance of his co-defendant’s testimony; and (4) the
             exculpatory nature and effect of such testimony.

United States v. Parodi, 703 F.2d 768, 779 (4th Cir. 1983). The likelihood that the co-

defendant would testify need not be established to “an absolutely certainty,” instead

a “reasonable probability that proffered testimony would, in fact, materialize and that

co-defendant would have waived Fifth Amendment right at separate trial” is

sufficient. Id. The exculpatory nature of the testimony must be “sufficiently definite”

so as the trial court can evaluate the effect of the testimony and must amount to

“more than vague and conclusory statement of counsel of facts of purely cumulative

or negligible weight or probative value.” Id.

      If the moving defendant makes such a showing the court should then,

             (1) examine the significance of the testimony in relation to
             the defendant’s theory of defense; (2) assess the extent of
             prejudice caused by the absence of the testimony; (3) pay
             close attention to judicial administration and economy; (4)

                                           6
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 7 of 12 PageID #: 588



             give weight to the timeliness of the motion, and (5) consider
             the likelihood that the co-defendant’s testimony could be
             impeached.
Id.

      Defendant Conn represents that Defendant Pinson intends to invoke his Fifth

Amendment right not to testify at trial. Def.’s Reply to Resp. to Mot. to Sever [ECF

No. 84] 1–2. Defendant Conn also represents that if the trials are severed, Defendant

Pinson will waive his Fifth Amendment right and will testify to the following:

          1. Mr. Conn had no participation in, or knowledge regarding, an alleged
             scheme to defraud Toyota, and at all times Mr. Conn reasonably
             believed in the legality of Big Blue Motor’s participation in the truck
             buyback program both directly and by transferring ownership and title
             to others.

          2. Mr. Conn’s payment to any individual to obtain their permission to title
             such vehicle in the individual’s name was done at the direction of Mr.
             Conn’s employer and as an employee Mr. Conn was expected to comply
             with his employer’s directive.

          3. Mr. Conn had no knowledge that titling vehicles in another person’s
             name was allegedly illegal.

          4. Mr. Conn had no participation in, or knowledge regarding, an alleged
             bribery of a Toyota dealership employee;

          5. Mr. Conn had no participation in, or knowledge regarding, an alleged
             bribery of an ISO employee and did not even know the identity of this
             individual;

          6. Mr. Conn had no participation in, or knowledge regarding, an alleged
             bribing of a notary;

          7. Mr. Conn had no participation in, or knowledge regarding, alleged
             forgery of false owner’s signatures on checks deposited into Big Blue
             Motor’s bank account.

Id.




                                          7
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 8 of 12 PageID #: 589



      I do not find that Defendant Conn will be denied a fair trial if there is not

severance and a separate trial. First, I find it prudent to note that some of the

statements to which Defendant Pinson will allegedly testify appear inadmissible. It

is well established that lay witnesses may testify only to matters of which they have

personal knowledge. See Fed. R. of Evid. 602. Therefore, Defendant Pinson could not

testify to Defendant Conn’s mental state or knowledge of any alleged facts.

      Moreover, turning to the second factor outlined in Parodi, I cannot find that

Defendant Pinson is reasonably likely to waive his Fifth Amendment privilege and

present exculpatory testimony. The fact that Defendant Pinson will likely invoke his

Fifth Amendment right not to testify at the joint trial indicates that he would

condition his testimony on being tried first. See Parodi, 703 F.2d at 781 (“…it is highly

unlikely that [the co-defendant] Conway would have testified so long as any charges

remained open against him.”); United States v. Dawson, No. 5:12-CR-284-F2, 2013

WL 3381380, at *2 (E.D.N.C. July 8, 2013) (“If Pressley intends to invoke his Fifth

Amendment privilege at a joint trial, then the court can think of no reason why he

would waive the privilege by testifying at Dawson’s trial in the event Dawson was

tried first.”); see also Rogers v. United States, 340 U.S. 367, 373 (1951) (“[W]here

criminating facts have been voluntarily revealed, the [Fifth Amendment privilege

against self-incrimination] cannot be invoked to avoid disclosure of the details.”). The

majority of the proffered testimony of Defendant Pinson would require him to admit

that there was a scheme to defraud and that that scheme involved identity theft.

Accordingly, there is no reason to believe that Defendant Pinson would offer this



                                           8
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 9 of 12 PageID #: 590



testimony unless he was tried first. And “the requirement of a showing of willingness

to testify if there is a severance is not met when that offer to testify is further

conditioned on the co-defendant’s case being tried first.” Parodi, 703 F.2d at 779.

      Because Defendant Conn has not met the second factor of Parodi, I need not

reach the rest of the analysis. I DENY Defendant Conn’s Motion to Sever based on

the exclusion of potential exculpatory testimony of his co-defendant.

      b. The Confrontation Clause

      Under some circumstances, the Constitution requires severance. See Bruton v.

United States, 391 U.S. 123, 126 (1968). The Confrontation Clause of the Sixth

Amendment guarantees criminal defendants the right of cross-examination of the

witnesses against him. See id. “In Bruton v. United States, the Supreme Court

acknowledged that the prejudice resulting from the introduction of a non-testifying

codefendant’s confession that directly implicates the defendant is so severe that even

when the jury is instructed to consider the confession only against the codefendant,

the other defendant’s Sixth Amendment right to confrontation is necessarily

violated.” United States v. Min, 704 F.3d 314, 319–20 (4th Cir. 2013) (citing Bruton,

391 U.S. at 135–37). “A Bruton problem exists only where a co-defendant’s statement

on its face implicates the defendant.” United States v. Najjar, 300 F.3d 466, 475 (4th

Cir. 2002).

      “Limiting instructions do not prevent or cure prejudice that results when

statements that directly incriminate co-defendants are introduced into evidence at a

joint trial and the declarant is not available to testify or to be cross-examined.” United



                                            9
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 10 of 12 PageID #: 591



States v. Truslow, 530 F.2d 257, 260 (4th Cir. 1975). In some instances though, the

co-defendant’s statement may be redacted to eliminate the unfair prejudice to the

defendant. See id. Such a redaction, however, must be more effective than merely

removing the defendant’s name, creating an obvious blank that notifies the jury that

a name as been deleted. Min, 704 F.3d at 320.

      Here, the Government represents that it intends to use at trial a recording of

a conversation between Co-Defendant Pinson and Frank Russo, who is not a

defendant in this case. Gov’t.’s Resp. to Def.’s Mot. to Sever [ECF No. 77] 5. The

transcript of the recording does not implicitly or explicitly refer to Defendant Conn.

See Ex. A, Tr. of Sept. 8, 2015 Russo-Pinson Recording [ECF No. 77–1]. At best,

Defendant Conn argues that he is implicated by Pinson’s references to multiple

people’s involvement in the conduct at-issue. It is true that Pinson refers to “we,” “us,”

and “everyone” throughout the recording. The Fourth Circuit, however, has held

“admissible a codefendant’s redacted statement that referred to the existence of

another person through neutral phrases.” Min, 704 F.3d at 320–21 (citing United

States v. Akinkoye, 185 F.3d 192, 198 (4th Cir.1999)). As with the case in Min, the

recording here refers generally and without facial incrimination “to some number of

individuals who could, or could not, be the other [D]efendants.” Id. at 321. I therefore

do not find a that the introduction of the recording poses a Bruton problem.

Accordingly, the Motion to Sever is DENIED on this basis.




                                           10
    Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 11 of 12 PageID #: 592



        c. Defendant Conn’s limited role in alleged conduct

        The Supreme Court has contemplated the risk of prejudice posed by different

degrees of culpability between co-defendants. See Zafiro, 506 U.S. at 539. In Zafiro,

the Court reasoned, “evidence of a codefendant’s wrongdoing in some circumstances

erroneously could lead a jury to conclude that a defendant was guilty. When many

defendants are tried together in a complex case and they have markedly different

degrees of culpability, this risk of prejudice is heightened.” Id. However, “[w]ithout a

strong showing of prejudice, severance is not justified based on the mere disparity of

the evidence adduced against individual defendants.” United States v. Allen, 491 F.3d

178, 189 (4th Cir. 2007).

        Here, Defendant Conn argues that the vast majority of the factual allegations

contained in the Indictment do not involve him. See Def.’s Mot. and Mem. in Supp. of

Mot. to Sever [ECF No. 73] 3. 1 Defendant Conn further argues that the disparity in

degree of involvement in alleged criminal activity between him and his Co-

Defendants will cause the “unfair prejudice of ‘guilt by association.’” Id. at 7. To

require severance, a defendant must “establish that actual prejudice would result

from a joint trial . . . not merely that a separate trial would offer a better chance of

acquittal.” Reavis, 48 F.3d at 767. I am unpersuaded that the risk of unfair prejudice

is so strong as to justify severance in this case.

        I find that limiting instructions will sufficiently cure any risk of prejudice that

Conn will be convicted on the basis of spillover evidence admitted against his Co-


1The Superseding Indictment, [ECF No. 82], was filed after Defendant Conn filed his Motion to
Sever, [ECF No. 73].

                                               11
  Case 2:19-cr-00250 Document 115 Filed 05/27/20 Page 12 of 12 PageID #: 593



Defendants, Pinson and Newsome. The court will provide limiting instructions where

appropriate. It is well established that the jury is presumed to follow the court’s

instructions. See Zafiro, 506 U.S. at 541; Richardson v. Marsh, 481 U.S. 200, 211

(1987); United States v. Mir, 525 F.3d 351, 358 (4th Cir.2008); United States v.

Brooks, 957 F.2d 1138, 1145 (1992). Defendant Conn’s Motion to Sever is DENIED

on the basis that his role in the alleged criminal activity is more limited than that of

his Co-Defendants.

   IV.     Conclusion
         Defendant Conn’s Motion to Sever, [ECF No. 73], is DENIED. The court

DIRECTS the Clerk to send a copy of this Order to Defendantd and counsel, the

United States Attorney, the United States Probation Office, and the United States

Marshal.

                                                  ENTER:        May 27, 2020




                                          12
